15-1777
Chauca v. Abraham



       15‐1777 
       Chauca v. Abraham 
                                UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 

                                              _______________ 

                                             August Term, 2016 

       (Argued: September 9, 2016                                         Certified: November 1, 2016 
        Final Submission: November 20, 2017                                  Decided: March 16, 2018) 

                                 Docket Nos. 15‐1720 (L), 15‐1777 (XAP)1 

                                              _______________ 

                                            VERONIKA CHAUCA, 

                                             Plaintiff‐Appellant, 

                                                    – v. – 

            JAMIL ABRAHAM, individually, PARK MANAGEMENT SYSTEMS, LLC, a.k.a. Park 
                      Health Center, ANN MARIE GARRIQUES, individually, 

                                            Defendants‐Appellees. 

                                              _______________ 

       B e f o r e: 

                         KATZMANN, Chief Judge, SACK and HALL, Circuit Judges. 

                                              ______________ 


       1    15‐1720 was closed by an order filed on 10/6/15. 
        
        
        
       Appeal from a decision of the district court denying plaintiff’s request for a 
jury instruction concerning punitive damages for pregnancy discrimination 
claims arising under the New York City Human Rights Law.  Having certified to 
the New York Court of Appeals the question of the appropriate standard for 
determining whether a defendant may be liable for damages under the New 
York City Human Rights Law, we now conclude that the district court erred in 
applying the test for whether punitive damages are available under substantive 
federal law. Accordingly, the judgment of the district court is VACATED, and 
we REMAND for further proceedings consistent with this opinion. 
             ______________ 
              

             STEPHEN BERGSTEIN, Bergstein & Ullrich, LLP, Chester, NY (Anne 
                   Donnelly Bush, Law Offices of Anne Donnelly Bush, 
                   Hastings‐on‐Hudson, NY, on the brief), for Plaintiff‐Appellant. 
              
             ARTHUR H. FORMAN, Forest Hills, NY, for Defendant‐Appellant. 
              
             Joshua Friedman, Friedman & Houlding, LLP, Mamaroneck, NY, for 
                   Amicus Curiae National Employment Lawyers 
                   Association/New York. 
             _______________ 

PER CURIAM:  

      Plaintiff‐Appellant Veronika Chauca appeals from a judgment of the 

United States District Court for the Eastern District of New York (Vitaliano, J.) 

following a jury verdict in her favor. We assume familiarity with our earlier 

opinion in this matter, as amended on November 8, 2016. Chauca v. Abraham, 841 

F.3d 86 (2d Cir. 2016). 


                                          2
       
      Before Chauca’s claims were submitted to the jury, the district court 

denied Chauca’s request to provide a jury instruction concerning the availability 

of punitive damages under the New York City Human Rights Law (“NYCHRL”). 

It declined to do so because there was “no showing of malice, reckless 

indifference [or] that there was an intent to violate the law,” App. 411, the 

standard for an award of punitive damages under the corresponding provisions 

of federal law under Title VII of the Civil Rights Act, see Kolstad v. Am. Dental 

Ass’n, 527 U.S. 526, 529‐30 (1999) (“Punitive damages are limited . . . to cases in 

which the employer has engaged in intentional discrimination and has done so 

‘with malice or with reckless indifference to the federally protected rights of an 

aggrieved individual.’” (quoting 42 U.S.C. § 1981a(b)(1))).  

      In our prior opinion, we concluded that New York case law does not 

clearly resolve the issue raised by this case, and we thus certified the following 

question to the New York Court of Appeals: “What is the standard for finding a 

defendant liable for punitive damages under the New York City Human Rights 

Law, N.Y.C. Admin. Code § 8‐502?” Chauca, 841 F.3d at 95. The Court of Appeals 

recently resolved the certified question by holding that “the standard for 

determining damages under the NYCHRL is whether the wrongdoer has 


                                           3
       
engaged in discrimination with willful or wanton negligence, or recklessness, or 

a ‘conscious disregard of the rights of others or conduct so reckless as to amount 

to such disregard.’” Chauca v. Abraham, 89 N.E.3d 475, 481 (N.Y. 2017) (quoting 

Home Ins. Co. v. Am. Home Prods. Corp., 550 N.E.2d 930, 934 (N.Y. 1990)).  

      In doing so, it expressly rejected the application of the federal standard for 

punitive damages, explaining that the NYCHRL “requires neither a showing of 

malice nor awareness of the violation of a protected right” because 

“implementing a lower degree of culpability and eschewing the knowledge 

requirement . . . adheres to the [New York] City Council’s liberal construction 

mandate” that “‘[t]he provisions of [the NYCHRL] shall be construed liberally 

. . . regardless of whether federal or New York state civil and human rights laws 

. . . have been so construed.’” Id. at 480 (alterations in original, quoting N.Y.C. 

Admin. Code § 8‐130(a)). We thus hold that the district court did not apply the 

proper standard in declining to submit the question of punitive damages to the 

jury. Accordingly, the judgment of the district court is vacated and the case is 

remanded for further proceedings consistent with this decision. 




                                           4